Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Sry on 2/23/2022.

The application has been amended as follows: 
	Please cancel claims 16 and 18.
	
In claim 19, please insert --fully-- directly before “curing”.

	In claim 19, please insert --to a depth of at least 5 mm by exposure in the range of 400 to 

500 nm at an intensity of 2 W/cm2 for 5 seconds-- directly before “has a Tg”.

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 6/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 17, 19 and 20 is withdrawn.  Claims17, 19 and 20, directed to a distinct 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a composition including all the components and meeting the requirement that 
    PNG
    media_image1.png
    32
    268
    media_image1.png
    Greyscale
. The closest prior art of record is Steffl which discloses a composition incorporating a urethane multifunctional (meth)acrylate, an inorganic filler, a photoinitiator system, a reactive diluent and reinforcing silica. However, Steffl fails to teach the selection of components such that 
    PNG
    media_image1.png
    32
    268
    media_image1.png
    Greyscale
. Furthermore, the specific examples disclosed by Steffl appear to be outside this claimed range. Therefore, claim 1 is allowable over the prior art of record. Claims 2-5, 7-15, 17, 19 and 20 require all the limitations of the composition and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 1-5, 7-15, 17, 19 and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT S WALTERS JR/
February 23, 2022Primary Examiner, Art Unit 1759